Citation Nr: 1740884	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type 2, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of cold injury, to include frostbite and peripheral neuropathy of the hands and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952.  He was awarded a Korean Service Medal with one Bronze Star Medal.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO).

The February 2013 rating decision denied service connection residuals of cold injury to include frostbite and peripheral neuropathy of the hands and feet, a low back disability, residuals of a stroke, and diabetes mellitus, and an increased rating for eczema.  The Veteran was notified of this decision in February 2013 and he filed a notice of disagreement for the service connection issues in May 2013.  A statement of the case was issued for the service connection issues in July 2015.  However, the Veteran only filed a substantive appeal for the issues of service connection for residuals of cold injury and diabetes mellitus.  Thus, an appeal of these issues has been perfected.  38 C.F.R. §§ 20.200, 20.201, and 20.202 (2016).  In October 2015, the RO sent a letter to the Veteran indicating that VA was closing out the appeals for service connection for a low back disability and residuals of a stroke.  The Veteran was informed to contact VA within 30 days if he wanted to pursue the appeal of these issues. The Veteran did not contact VA within that time period.  

The record shows that in a January 2016 statement, the Veteran's representative indicated that service connection for residuals of a stroke was an issue on appeal.  The August 2016 supplemental statement of the case included the issues of service connection for a low back disability and residuals of a stroke as issues on appeal as did the September 2016 VA Form 8.  The August 2017 Brief on Appeal included the issue of service connection for residuals of a stroke an issue on appeal.  

The Board finds that the Veteran did not desire appellate review of the issues of service connection for a low back disability and residuals of a stroke.  The Veteran's intent is clear in the August 2015 VA Form 9 that he only desired to appeal the issues of service connection for residuals of cold injury and diabetes mellitus.  Further the RO informed the Veteran that the appeal on the claims for service connection for a low back disability and residuals of a stroke would be closed in 30 days and the Veteran did not express a desire for appellate review within that time period.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (a claimant's failure to file a timely Substantive appeal from an agency of original jurisdiction (AOJ) decision does not automatically foreclose an appeal, render a claim final, or deprive the Board of jurisdiction unless there was also an indication that the AOJ closed the appeal pursuant to 38 C.F.R. § 19.32).  See also Roy v. Brown, 5 Vet. App. 554, 556 (1993) (the Court recognized that, where a veteran does not timely file a Substantive Appeal, and VA does not waive the Substantive Appeal requirement, the Board may decline to exercise jurisdiction over the matter).  Thus, the Board declines to take jurisdiction of the issues of service connection for a low back disability and residuals of a stroke. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea between April 1, 1968 and August 31, 1971, and he was not exposed to herbicides in active service.

2.  The Veteran's diabetes mellitus type 2 did not originate in service, within a year of service, and is not otherwise etiologically related to the Veteran's active service.

3.  It is as likely as not that the peripheral neuropathy of the hands and feet were the result of cold injury during the Veteran's active service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type 2 are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for residuals of cold injury manifested by peripheral neuropathy of the hands and feet are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2016).  VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in January 2011, February 2012, May 2012, and August 2012.  Therefore, additional notice is not required. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



2.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, diabetes mellitus and an organic disease of the nervous system such as neuropathy are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

There is presumptive herbicide exposure for any Veteran who served in Korea between April 1, 1968 and August 31, 1971 in a unit determined by VA and the Department of Defense (DoD) to have operated in an area in or near the Korean DMZ in which herbicides were applied.  See 38 C.F.R. § 3.307 (a)(6)(w); see also 76 Fed Reg 4,245-4,250  (Jan. 25, 2011).  If it is determined that a Veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing agent orange unless there is affirmative evidence to establish the Veteran was not exposed to any such agent during that service.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases including diabetes mellitus type 2 shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Diabetes mellitus type 2 shall have become manifest to a degree of 10 percent or more any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran may still establish service connection for a disability or disease as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.

3.  Analysis: Service Connection for Diabetes Mellitus Type 2 

The Veteran asserts that he developed type 2 diabetes mellitus as a result herbicide exposure in Korea during active service.  The Board notes that the complete copies of the Veteran's service personnel records are unavailable.  However, the Veteran's DD Form 214 shows that the Veteran served on active duty from November 1950 to August 1952.  He was awarded a Korean Service Medal with one Bronze Star Medal.  Service records show that the Veteran served with the 51st Signal Battalion as a light weapons infantryman.  He states that he served in Korea from the summer of 1951 to winter 1952.  Service treatment records and the December 2012 VA memo confirm service in Korea.   

The evidence shows that the Veteran did not serve in the DMZ of Korea during the period from April 1, 1968, and August 31, 1971.  There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  Thus, there is no presumption that he was exposed to herbicides while serving on active duty.  38 U.S.C.A. § 1116 (f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116 (a)(1) does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303 (d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service.  The Veteran only made a general assertion that he was exposed to herbicides while serving in Korea.  He did not provide any other information or evidence showing herbicide exposure.  The service personnel records, service treatment records, and other evidence of record do not establish that the Veteran was exposed to herbicides in active service. 

The Board finds that VA made reasonable efforts to verify the Veteran's potential exposure to Agent Orange.  In a December 2012 memorandum, the RO specifically found that the claim did not have enough evidence to corroborate herbicide exposure.  The RO set forth the efforts that were made in order to obtain the information necessary to corroborate the Veteran's allegation of exposure to herbicides.  The RO indicated that all procedures to obtain this information from the Veteran have been properly followed and evidence of written efforts to obtain this information were documented in the file.  The RO further found that all efforts to obtain the needed information have been exhausted, and further attempts would be futile.  

The Board finds that the Veteran's own assertions that he was exposed to herbicides during active service to have no probative value.  While the Veteran is competent to describe an observable event such as having a substance touch his skin or seeing a liquid or solid substance, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure).  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to without scientific training or the use of scientific testing to identify a substance he came into contact with.  Further, the Veteran does not even provide any lay evidence as to how he was exposed to herbicides.  His statements are general and lack any specific detail as to the circumstance of the claimed exposure.  Thus, his statements that he was exposed to Agent Orange have no probative value.  The Board finds that the weight of the evidence establishes that the Veteran was not exposed to herbicides during active service.  

The Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type 2 first manifested in about 1991, almost 40 years after separation from active service.  A September 2001 VA examination report notes that diabetes mellitus was diagnosed in 1991.  Private medical records show a diagnosis of diabetes mellitus type 2 in March 1998.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of diabetes mellitus type 2 for almost 40 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus type 2 symptoms or findings for decades between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

There is no evidence of diabetes mellitus type 2 in active service.  Examination reports in active service in September 1950 (pre-induction) and August 1952 (separation) do not show any findings or diagnosis of diabetes mellitus type 2.  Endocrine examination was normal and sugar was negative.  There is no evidence of symptoms, complaints or diagnoses of diabetes mellitus type 2 in active service.  There is no competent evidence of a diagnosis of diabetes mellitus type 2 within one year after service separation in August 1952.  VA examinations in November 1952 and November 1957 do not show findings or diagnosis of diabetes mellitus type 2. 

The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type 2 in active service or since service separation until the disease was diagnosed in about 1991.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnosis.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) and § 3.307(a) is not warranted.   

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type 2 and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service.  

The Veteran's own assertions that the claimed diabetes mellitus Type 2 is related to active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Jandreau; supra.  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Therefore, the Board finds that the Veteran's lay statements cannot be accepted as competent evidence sufficient to establish service connection for type 2 diabetes mellitus.  They are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.  

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type 2 is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus type 2 on a direct, presumptive, and secondary basis is denied.   

4.  Analysis: Service Connection for residuals of cold injury to include frostbite and peripheral neuropathy of the hands and feet

In an October 2001 decision, the RO denied service connection for residuals of cold injury to include frostbite and peripheral neuropathy of the hands and feet on the basis that there was no evidence that the residuals of cold injury to include peripheral neuropathy was due to the cold injury in active service.  The RO stated that although the VA examinations show that the Veteran currently has some objective signs of residuals of an injury due to exposure to cold weather, the evidence of record does not verify that these residuals are due to exposure to cold while the Veteran was stationed in Korea, and the Veteran's current peripheral neuropathy has been shown to be due more to his nonservice-connected diabetes and stroke rather than to any inservice injury, disease, or event.  The evidence of record at the time of the October 2001 decision included service treatment records, VA examination reports dated in August 2001 and September 2001.  

The Veteran was notified of the October 2001 rating decision, but he did not file a timely appeal.  The October 2001 decision become final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156(b), 3.160(d), 20.302, 20.1103. 

In September 2010, the Veteran filed a claim for service connection.  In the February 2013 rating decision, the RO reconsidered the claim for service connection for residuals of cold injury to include peripheral neuropathy of the hands and feet and frostbite because additional service personnel records were associated with the file after the October 2001 rating decision.  The new evidence is a discharge document which shows that the Veteran served with the 51st Signal Battalion in the Army from November 2, 1950 to August 5, 1952 as a light weapons infantryman.  

Under 38 C.F.R. §  3.156 (c)(1), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease (ii) Additional service records forwarded by the Department of Defense or the service department of VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim."

The Board finds that the service record is relevant to the claim for service connection for cold injury residuals and provides additional information as to the circumstances of the veteran's military service.  Accordingly, the Board will reconsider the Veteran's claim pursuant to 38 C.F.R. § 3.156 (c).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that he has residuals of cold injury due to his service in the winter during the Korean War.  He asserts that during his tour in Korea from the summer of 1951 to winter 1952, he experienced frostbite in both of his feet and hands.  See the August 2001 statement.  At the October 2012 VA cold injury examination, the Veteran reported that he served in the Army as a rifleman in Korea from March 1951 to February 1952.  He stated that while driving equipment to another outfit in an open Jeep for 35 miles in subzero weather with snow and ice for one hour, he was unable to move secondary to numbness of his hands and feet.  He stated that upon arrival at his destination north of the 38th parallel, he was carried to a bunker, and his gloves and boots were removed to warm his hands and feet by placing them on another person's skin.  At the October 2012 VA cold injury examination, the Veteran reported that he was exposed to cold in Korea 1951; he was near Seoul.  He stated that he drove in an open jeep and had prolonged exposure of hands, feet, and ears.  He indicated that the signs and symptoms at the time of acute injury was that the Veteran was not able to move his fingers and he felt a burning sensation in the feet.  It was noted that the type of treatment at the time was conservative with body heat and the Veteran developed blistering and loosening of his nails. 

Service records show that the Veteran served with the 51st Signal Battalion as a light weapons infantryman.  The Veteran's service records do not show participation in any campaign which would verify cold weather exposure.  However, the Board notes that the Veteran's service personnel records are unavailable.  The record shows that VA requested the Veteran's service personnel records from the National Personnel Records Center (NPRC) and were notified on February 10, 2012 that this record is fire related and the information requested cannot be reconstructed.  The Veteran was notified of the unavailability of the service records.  The Board notes that the service treatment records corroborate that the Veteran served with the 51st Signal Battalion during the winter months.  Service treatment records entries show that the Veteran received medical treatment with the 9th and 129th Medical Detachments, 163rd Medical Division in October 1951 and December 1951.  The Board also notes that the Veteran's DD 214 indicates that the Veteran is in receipt of the Korean Service Medal with 1 Bronze Service Star.  The Bord finds that it is as likely as not that the Veteran was exposed to cold in active service in Korea and sustained cold injury.  

Some copies of the Veteran's service treatment records have been located and associated with the file.  The August 1952 separation examination report indicates that examination lower and upper extremities, hands and feet were normal except for a skin rash.  A November 1952 VA examination report indicates that the diagnosis was no general medical pathology except for eczema of the hands, feet and forearms.  The Board notes that service connection is in effect for eczema and a 10 percent rating has been in effect since August 6, 1952.  

Affording the Veteran the benefit of doubt, the Board concludes that the evidence shows that it is as likely as not that the Veteran has peripheral neuropathy of the hands and feet that is due to cold injury in active service.  

The Veteran was afforded a VA cold injury examination in September 2001.  His current symptoms were numbness of the hands and feet with sleeping disorder, abnormal nails, paresthesia, numbness, and causalgia.  The symptoms were present all year.  There was no amputation or tissue loss, Raynaud's phenomenon, or hyperhidrosis.  There was no breakdown or ulceration, skin cancer, edema, or clear-cut changes in skin color.  There was disturbed nail growth, some stiffening of the fingers, skin thickening and calluses on both feet, cold feeling not related to season, numbness, tingling and burning, and pain worse with standing.  There was sleep disturbance due to numbness of the hands and the Veteran was not able to sleep on either side which gives him sleep problems every night.  He had no excess sweating.  

Examination of the skin revealed normal color, texture, and temperature.  There was no edema, atrophy, dryness or moistness, or ulceration.  Hair growth was sparse.  There was evidence of fungus mainly in the toenails.  There was subjectively decreased touch sensation in the feet and hands.  There was no pain or stiffness noted in the feet.  There was some stiffness of the interphalangeal joints of the fingers.  There was no evidence of Raynaud's phenomenon.  The diagnosis was status post cold injury of hands and feet with objective signs of nail deformities of upper extremities, nail fungus of lower extremities, and neuropathy of upper and lower extremities.  The VA examiner noted that during World War II, the Korean War, and in smaller numbers during other campaigns, veteran have suffered cold injuries including frostbite (freezing cold injury or FCI) and immersion foot (nonfreezing cold injury or NCI).  The VA examiner stated that documentation of such injuries may be lacking because of battlefield conditions. It was further noted that a number of long-term and delayed sequelae to cold injuries are recognized including peripheral neuropathy, skin cancer in frostbite scars, and arthritis in involved limbs. 

The Veteran was afforded a VA cold injury residuals examination in October 2012.  Examination revealed that the Veteran had the following signs and symptoms in each upper and lower extremity: arthralgia, cold sensitivity, color changes, numbness, and locally impaired sensation.  The Veteran had nail abnormalities in the finger nails.  X-ray examination revealed no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions.  The VA examiner opined that the cold injury residuals of hands and feet are as least as likely as not due to frostbite sustained during service in Korea.  In a January 2013 VA addendum opinion, the VA examiner stated that the Veteran reported frostbite symptoms of numbness, cold sensitivity, impaired sensation, and arthralgia, and these symptoms are attributable to frostbite. 

There is evidence that weighs against the claim for service connection.  The Board notes that there is medical evidence that attributes the peripheral neuropathy to the diagnosis of diabetes mellitus type 2.  See the February 20016 VA treatment records which shows an assessment of diabetic neuropathy; the March 2012 evaluation report by a private neurology which attributes the symptoms of numbness in the feet to diabetic neuropathy; and the records from the N.S.U. hospital dated in August 1997.  

However, the Board finds the evidence is in equipoise as to whether the current peripheral neuropathy of the hands and feet is as likely as not due to cold injury in active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection for peripheral neuropathy of the hands and feet is warranted.






ORDER

Entitlement to service connection for diabetes mellitus type 2 is denied.

Entitlement to service connection for residuals of cold injury manifested by peripheral neuropathy of the hands and feet is granted.  




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


